ORDER
PER CURIAM.
Defendant, Bari Franklin, appeals from the judgment entered after a jury found him guilty of assault in the second degree and armed criminal action. On appeal, defendant argues that the trial court plainly erred when it overruled his counsel’s objection to a question asked by the prosecutor.
No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 30.25(b).